Case 19-80064-TLS           Doc 1073      Filed 04/16/19 Entered 04/16/19 16:06:26                      Desc Main
                                         Document     Page 1 of 27



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF NEBRASKA

                                                                       )
In re:                                                                 ) Chapter 11
                                                                       )
 SPECIALTY RETAIL SHOPS HOLDING CORP., et                               ) Case No. 19-80064-TLS
 al.,x

                                                                        )
                           Debtors.                                     ) (Joint Administration Requested)
                                                                        )
            NOTICE OF AUCTION SALE RESULTS FROM DEBTORS SALE OF
                                 THE DEBTORS’ OPTICAL BUSINESS

          PLEASE TAKE NOTICE that on February 12, 2019, the United States Bankruptcy

 Court for the District of Nebraska (the Bankruptcy Court ) entered the (I) Order Establishing

 Bidding Procedures for the Plan Sponsors, and (II) Granting Related Relief [Docket No. 385]

 which is incorporated herein by this reference (the Bidding Procedures Order”) which provided

 the procedures under which Debtors could sell their remaining assets; and, that on April 10, 2019,

 the Debtors pursuant to the Bidding Procedures Order, filed the Debtors' Motion for Entry of an

 Order (I) Authorizing the Sale of the Debtors' Optical Business, (II) A thorizing the Assumption

 and Assignment of Certain Executory Contracts and Unexpired Leases, (III) Authorizing a

 Settlement of Claims and Causes of Action, (IV) Granting Relief Related to the Wind-Down of the

 Debtors' Remaining Operations, and (V) Granting Related Relief to Sell Optical Business [Docket

 No. 1020] (the Optical Sale Motion”) with the Bankruptcy Court, whereby the Debtors sought to

 sell certain of their assets related to and consisting of the Debtors’ optical business more




 1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor s federal tax identification
 number, are: Specialty Retail Shops Holding Corp. (0029); Pamida Stores Operating Co., LLC (6157); Pamida
 Transportation LLC (4219); Penn-Daniels, LLC (0040); Place s Associates’ Expansion, LLC (7526); Retained R/E
 SPE, LLC (6679); Shopko Finance, LLC (1152); ShopKo Gift Card Co., LLC (2161); ShopKo Holding Company,
 LLC (0171); ShopKo Institutional Care Services Co., LLC (7112); ShopKo Optical Manufacturing, LLC (6346);
 ShopKo Properties, LLC (0865); ShopKo Stores Operating Co., LLC (6109); SYS Trucking, LLC (0592). The
 location of the Debtors’ service address is: 700 Pilgrim Way, Green Bay, Wisconsin, 54304.
Case 19-80064-TLS       Doc 1073    Filed 04/16/19 Entered 04/16/19 16:06:26             Desc Main
                                   Document     Page 2 of 27



 particularly described in the Optical Sale Motion (the Optical Business ) to the highest or best

 qualified bidder.

        PLEASE TAKE FURTHER NOTICE that the Debtors received a formal bid from

 Shoptikal LLC, an affiliate of Monarch Alternative Capital, LP ( Monarch”), on the terms and

 conditions set forth in the term sheet attached hereto as Exhibit A (the Monarch Bid”).

        PLEASE TAKE FURTHER NOTICE that, on April 16, 2019, the Debtors selected the

 Monarch Bid as the winning bid in accordance with the Bidding Procedures Order (as modified

 and supplemented by the Optical Sale Motion) and intends to seek authority to consummate the

 Monarch Bid at the hearing scheduled for April 18, 2019 at 10:00 a.m. at the United States

 Bankruptcy Court for the District of Nebraska, Roman L. Hruska Courthouse, 111 South 18th

 Plaza, Suite 1125, Omaha, Nebraska 68102, all as provided in the Optical 9013-1 Notice (defined

 below).

        PLEASE TAKE FURTHER NOTICE that, as provided in the 9013-1 Notice filed with

 respect to the Optical Sale Motion [Docket No. 1031] (the Optical 9013-1 Notice”), any objection

 or resistance with respect to the Optical Sale Motion or the sale to the Winning Bidder resulting

 therefrom must be filed on or before April 16, 2019 with United States Bankruptcy Court, for the

 District of Nebraska, Roman L. Hruska Courthouse, 111 South 18th Plaza, Suite 1125, Omaha,

 Nebraska 68102 and served on (i) counsel to the Debtors, Kirkland & Ellis LLP, 300 North

 LaSalle, Chicago, Illinois 60654, Attn: Travis Bayer, and Kirkland & Ellis LLP, 601 Lexington

 Avenue, New York, New York 10022, Attn: Steven Serajeddini; (ii) co-counsel to the Debtors,

 McGrath North Mullin & Kratz, P.C. LLO, 1601 Dodge St., Omaha, Nebraska 68102, Attn: James

 Niemeier, Esq. (iii) the U.S. Trustee, and (iv) any other entity designated by the Bankruptcy Court.




                                                  2
Case 19-80064-TLS       Doc 1073    Filed 04/16/19 Entered 04/16/19 16:06:26             Desc Main
                                   Document     Page 3 of 27



        PLEASE TAKE FURTHER NOTICE THAT IF ANY OBJECTIONS are filed on or

 before the date set forth above, the deadline for reply remains April 18, 2019 at 10:00 a.m. with

 a hearing will be held on the Motion on April 18, 2019 at 10:00 a.m. at the United States

 Bankruptcy Court for the District of Nebraska, Roman L. Hruska Courthouse, 111 South 18th

 Plaza, Suite 1125, Omaha, Nebraska 68102, all as provided in the Optical 9013-1 Notice. .

        PLEASE TAKE FURTHER NOTICE THAT IF NO OBJECTION OR

 RESISTANCE is filed on or before the date set forth above, the Bankruptcy Court may enter an

 order on the Motion without further notice or opportunity to be heard all as provided in the Optical

 9013-1 Notice.

 Dated: April 16,2019              /s/ James J. Niemeier
                                   James J. Niemeier (NE Bar No. 18838)
                                   Michael T. Eversden (NE Bar No. 21941)
                                   Lauren R. Goodman (NE Bar No. 24645)
                                   MCGRATH NORTH MULLIN & KRATZ, P.C. LLO
                                   First National Tower, Suite 3700
                                   1601 Dodge Street
                                   Omaha, Nebraska 68102
                                   Telephone: (402) 341-3070
                                   Facsimile: (402)341-0216
                                   Email: jniemeier@mcgrathnorth.com
                                               meversden@mcgrathnorth. com
                                               lgoodman@mcgrathnorth.com
                                   - and-

                                   James H.M. Sprayregen, P.C.
                                   Patrick J. Nash, Jr., P.C. (admittedpro hac vice)
                                   Travis M. Bayer (admittedpro hac vice)
                                   KIRKLAND & ELLIS LLP
                                   KIRKLAND & ELLIS INTERNATIONAL LLP
                                   300 North LaSalle
                                   Chicago, Illinois 60654
                                   Telephone: (312) 862-2000
                                   Facsimile: (312) 862-2200
                                   Email: james.sprayregen@kirkland.com
                                               patrick. nash@kirkland. com
                                               travis.bayer@kirkland.com




                                                  3
Case 19-80064-TLS   Doc 1073    Filed 04/16/19 Entered 04/16/19 16:06:26         Desc Main
                               Document     Page 4 of 27



                               - and -
                               Steven Serajeddini (admittedpro hac vice)
                               Daniel Rudewicz (admitted pro hac vice)
                               KIRKLAND & ELLIS LLP
                               KIRKLAND & ELLIS INTERNATIONAL LLP
                               601 Lexi gton Avenue
                               New York, New York 10022
                               Telephone: (212) 446-4800
                               Facsimile: (212) 446-4900
                               Email: steven. seraj eddini@kirkland. com
                                             daniel .rudewicz@kirkland. com
                               Co-Counsel to the Debtors

                                - and -


                               Brian S. Lennon (admitted pro hac vice)
                               Todd G. Cosenza (admitted pro hac vice)
                               Matthew A. Feldman
                               WILLKIE FARR & GALLAGHER LLP
                               787 Seventh Avenue
                               New York, New York
                               10019
                               Tel: (212) 728-8000
                               Fax: (212) 728-8111
                               Email: blennon@willkie.com
                                         tcozenza@willkie.com
                                         mfeldman@willkie.com

                               Counsel to the Special Committee of Independent Directors
                               of the Debtors




                                            4
Case 19-80064-TLS        Doc 1073      Filed 04/16/19 Entered 04/16/19 16:06:26                       Desc Main
                                      Document     Page 5 of 27

                                                                                      EXECUTION COPY


                                      SUMMARY OF TERMS
                                   PROPOSED ASSET PURCHASE

                                           PROJECT PACKER

     This binding term sheet (this Term Sheet ) summarizes certain material terms and conditions of
     the proposed transaetion by and among Buyer (as defined below) and Specialty Retail Shops
     Holding Corp. and its affiliated chapter 11 debtors (collectively, the Sellers or “Debtors ) named
     in the chapter 11 cases (the Chapter 11 Cases”) pending before the United States Bankruptcy
     Court for the District of Nebraska (the Bankruptcy Court ), whereby Buyer would purchase
     certain assets and assume certain liabilities related to the optical services business operated by the
     Sellers (the Optical Business ) pursuant to section 363 of the United States Bankruptcy Code, 11
     U.S.C. §§ 101 et seq., (the Bankruptcy Code ). Sellers and Buyer agree to negotiate in good
     faith Definitive Agreements (as defined below) in an expeditious manner consistent with the terms
     of this Term Sheet more fully setting forth the agreements set forth herein and other customary
     terms and conditions.

     1. Sellers Specialty Retail Shops Holding Corp. and its affili ted chapter 11
                                    debtors.

     2. Buyer Shoptikal LLC. Creditworthy affiliates of the Buyer shall guarantee
                           the payment of the cash portion of the Purchase Price (as defined
                           below) to the extent payable pursuant to the Definitive Agreements
                           (as defined below), but shall not be required to guarantee any other
                                    liabilities of the Buyer, including but not limited to any of the
                                    Assumed Liabilities (as defined below).

     3. Assets to be Acquired Pursuant to the Asset Purchase Agreement (defined below), Buyer
                                 would acquire the following assets of Sellers (the Acquired
                                 Assets ), in each case of clauses (i) through (x), to the extent
                                 primarily related to the Optical Business (except where otherwise
                                    specifically noted):

                                     (i) the executory contracts and unexpired leases to be assumed
                                              by and assigned to Buyer, as determined by Buyer in
                                              connection with the closing of the Proposed Transaction
                                              (the Closing ), which the parties currently anticipate
                                              would include 26 real property leases listed on Annex A(i)
                                              and the other contracts and leases as determined by Buyer
                                              (the “Designated Contracts”);
                                     (ii) all tangible property, accounts, machinery, equipment,
                                              inventories and tenant improvements, including such assets
                                              that are located at or associated with the Optical Laboratory
                                              situated in De Pere, Wisconsin or the Sellers corporate
                                              headquarters (but excluding tangible assets (other than
                                              inventory or optical medical equipment) at closed
                                            locations);
                                     (iii) software and computer programs and related hardware, in
                                            each case listed on Annex A(iii);




                                                                                                              EXHIBIT
                                                                                                                /I
Case 19-80064-TLS   Doc 1073    Filed 04/16/19 Entered 04/16/19 16:06:26                   Desc Main
                               Document     Page 6 of 27




                           (iv) all intellectual property, company names, product names,
                                  trade names, social media accounts, domain names, and
                                  goodwill related to, used or held for use in any Shopko
                                  business segments (collectively Intellectual Property )
                                  but excluding the Excluded Records (as defined below)
                                   (such acquired intellectual property and other assets, the
                                    Acquired Intellectual Property );
                           (v) all prepaid expenses, all deposits and all accounts
                                   receivable (to be collected in the ordinary course of
                                   business, and to be in excess of $2 million at Closing);
                           (vi) all books and records, any policies and procedures and all
                                   customer and patient lists (including but not limited to
                                   customer lists for Shopko business segments other than the
                                   Optic l Business), other than those that constitute
                                   Excluded Records;
                           (vii) all telephone and facsimile numbers and all email
                                    addresses;
                           (viii) all licenses, permits and applications therefor, to the extent
                                   transferable;
                           (ix) all benefits, proceeds and other amounts payable under the
                                   medical malpractice policy of insurance relating to the
                                    Optical Business, any rights, claims or causes of action of
                                    any Seller against third parties relating to the Acquired
                                   Assets or operations of the Optical Business (other than
                                   those that constitute Specified Excluded Assets), and
                                   proceeds of all the foregoing assets; provided, however,
                                   this shall not imply the assumption of any such claims that
                                    arose prior to Closing;
                           (x) any rights, claims or causes of action under Chapter 5 of
                                   the Bankruptcy Code against trade creditor parties involved
                                    in the Optical Business;
                           (xi) any claim, right or interest of any Seller in or to any refund,
                                   rebate, abatement or other recovery for taxes, together with
                                   any interest due thereon or penalty rebate arising
                                   therefrom, to the extent primarily related to the Optical
                                   Business, any other Acquired Asset or any Assumed
                                  Liability (as defined below) (the assets described by
                                  clauses (i) through (x), the “Specified Acquired Assets );
                                  and
                           (xii) all other assets primarily related to the Optical Business
                                  (other than the Specified Excluded Assets).

                           Notwithstanding anything else contained herein, at any time prior
                           to Closing, Buyer will have the right to (x) amend the Annexes
                           hereto by (1) adding (to the extent primarily related to the Optica]
                           Business and not with respect to a closed location) software,
                           computer programs, or hardware or (2) adding (to the extent
                           primarily related to the Optical Business) or removing contracts
                           or leases, except that Designated Contracts will include the five
                           post-petition optical store leases currently listed on Annex A(i)



                                             2
Case 19-80064-TLS     Doc 1073    Filed 04/16/19 Entered 04/16/19 16:06:26                     Desc Main
                                 Document     Page 7 of 27




                             unless the parties mutually agree otherwise, and Buyer may not
                             designate a Specified Excluded Asset (other than Excluded
                             Contracts) as an Acquired Asset without Sellers consent, and (y)
                             to designate any asset that would otherwise be an Acquired Asset
                             as a Specified Excluded Asset.


     4. Excluded Assets      All assets of the Sellers that are not primarily related to the Optical
                             Business, except to the extent specifically identified above as a
                             Specified Acquired Asset, are not included in the Acquired Assets
                             and would not be sold to Buyer (the Excluded Assets ). The
                             following constitute examples of E cluded Assets (the Specified
                             Excluded Assets ):

                             (i) contracts and leases that are not Designated Contracts,
                                    including but not limited to any agreements of employment
                                    (together, the Excluded Contracts );
                             (ii) cash and cash equivalents (other than the Specified
                                    Acquired Assets);
                             (iii) the Purchase Price (defined below) and all rights of Sellers
                                    under the Asset Purchase Agreement;
                             (iv) patient records for patients in Iowa, South Dakota, Idaho,
                                    Washington, Oregon, Illinois, and Montana (and patient
                                    records at the closed locations to the e tent Sellers are not
                                    permitted under applicable law to transfer such patient
                                    records) (the “Excluded Records”);
                             (v) any rights, claims or causes of action under Chapter 5 of
                                    the Bankruptcy Code including but not limited to any
                                    causes of action that are the subject of the Special
                                    Committee’s investigation (in each case, other than the
                                     Specified Acquired Assets);
                             (vi) any claim, right or interest of any Seller in or to any refund,
                                      rebate, abatement or other recovery for taxes, together with
                                      any interest due thereon or penalty rebate arising
                                      therefrom, to the extent it is not a Specified Acquired
                                      Asset;
                             (vii) applicable federal, state, and local taxes;
                             (viii) tangible assets at any of the closed locations (other than
                                      inventory and optical medical equipment); and
                             (ix) any books and records relating to any of the foregoing
                                      Specified Excluded Assets.

                             Notwithstanding anything else contained herein, at any time prior
                             to Closing, Buyer will have the right to designate any asset that
                             would otherwise be an Acquired Asset as a Specified Excluded
                             Asset (other than the five post-petition optical store leases
                             currently listed on Annex A(i)). The parties will work together in
                             good faith to identify those Excluded Assets that have de minimis
                             value to the Sellers as part of the liquidation sales but have value




                                                3
Case 19-80064-TLS        Doc 1073    Filed 04/16/19 Entered 04/16/19 16:06:26                     Desc Main
                                    Document     Page 8 of 27




                                to the Buyer, and as mutually agreed by the parties, such assets
                                will be deemed Acquired Assets.


     5. Transaction             Buyer will purchase the Acquired Assets pursuant to an asset
        Structure               purchase agreement (such agreement, the Asset Purchase
                                Agreement, and such transaction, the Sale ). The Asset
                                Purchase Agreement will contain terms consistent with this Term
                                Sheet and will con ain other customary covenants, representations,
                                warranties and closing conditions and such other terms and
                                conditions as the parties may agree.

     6. Purchase Price          The purchase price for the Acquired Assets shall be cash in the
                                amount of $8,500,000, plus the assumption of the Assumed
                                Liabilities (the Purchase Price”).

                                The Debtors and those certain affiliates of the Buyer that are owners
                                of certain properties leased to the Debtors (such affiliates
                                collectively, the “Landlord” shall: (A) reserve their r ghts with
                                respect to (i) Landlord s asserted administrative claim for stub
                                rent,” (ii) whether Seller must pay currently under Bankruptcy Code
                                § 365(d)(3) all items of Rent as defined in the Master Leases,
                                including real property taxes, “Impositions, liens, utilities,
                                insurance and common area charges under each of the Master
                                Leases, for the period from the petition date to the surrender of
                                premises, and (iii) whether such amounts are administrative priority
                                claims; (B) Landlord will waive any right to assert that, based on
                                the non-severability of the Master Leases, the Sellers must pay
                                 100% of all items of Rent” as defined in the Master Leases, that
                                come due and owing under the Master Leases until Debtors
                                surrender 100% of the Premises as defined in each Master Lease
                                and, after the Sale closes Landlord shall withdraw the portion of
                                any pleading that made such n assertion, with prejudice, (C) the
                                Landlord’s administrative priority claim for base rent amounts that
                                come due during the Chapter 11 Cases for each location that Seller
                                has not surrendered shall be allowed as an administrative claim and
                                timely paid pursuant to Bankruptcy Code § 365(d)(3) (for the
                                avoidance of doubt, if the Closing occurs and the Debtors surrender
                                an individual location to Landlord, the Debtors shall not be
                                responsible for paying any items of “Rent as defined in the Master
                                Lease, relating to such location that first comes due after the date of
                                such surrender) and (D) if the Closing occurs, the Landlord’s
                                allowed administrative priority claims shall be reduced by
                                $1,000,000.

     7. No Transfer of Estate   The Acquired Assets shall not include any causes of action of the
         Claims                 Debtors, other than any applicable Specified Acquired Assets (e.g.
                                accounts receivable, certain tax claims and certain avoidance
                                actions). For the avoidance of doubt, the Debtors would not transfer
                                any claims that they may have against their affiliates.




                                                   4
Case 19-80064-TLS        Doc 1073    Filed 04/16/19 Entered 04/16/19 16:06:26                      Desc Main
                                    Document     Page 9 of 27




     8. Assets to Be Acquired    Buyer will purchase the Acquired Assets free and clear of any and
         Free and Clear           ll liens, claims, encumbrances, and interests (to the fullest extent
                                 permitted under the Bankruptcy Code).

     9. Assumed Liabilities Buyer would assume the following liabilities and obligations of
                                 Sellers (the Assumed Liabilities ):

                                 (i) obi igations arising from events occurring on or after the Cl osing
                                 under any Designated Contracts; (ii) liabilities arising from the
                                 ownership of the Acquired Assets as may arise on or after the
                                 Closing; and (iii) cure amounts and other liabilities under the
                                 Design ted Contracts.

                                 Other than the Assumed Liabilities, Buyer would not assume or be
                                 deemed to have assumed any liabilities of Sellers, including,
                                 without limitation, any liabilities associated with the Acquired
                                 Assets (arising before the Closing) or the Excluded Assets and
                                 specifically including, without limitation, any other existing
                                 indebtedness or encumbrances, any federal, state, or local tax
                                 liabilities, any obligations pursuant to any collective bargaining
                                 agreements and cure amounts in respect of the pre-petition claims
                                 of VSP (Marchon), EyeMed and Zeiss.

     10. Closing Date The Closing shall occur as soon as practicable after entry of the Sale
                               Order (as defined below), but no later than 15 days af er entry of
                              the Sale Order or such later date as Buyer and Sellers mutually
                                 agree.

     11. Conditions to Closing The conditions to the consummation of the closing would include
                                 the following:
                                    (a) the negotiation and execution of the Asset Purchase
                                        Agreement and all related agreements contemplated by this
                                        Term Sheet or otherwise required in connection with the
                                        Sale, including additional assignment agreement(s) to
                                        transfer the Acquired Intellectual Property or other Specified
                                        Acquired Assets for recordation or other customary purposes
                                        (the Definitive Agreements );

                                    (b) completion of due diligence activities by the Buyer to the
                                          Buyer s satisfaction on or before 5pm ET on April 12, 2019;
                                          and

                                    (c) the Bankruptcy Court’s entry of a final, non-appealable
                                         order, in form and substance reasonably satisfactory to the
                                         Buyer, approving the Sale and the Asset Purchase
                                          Agreement pursuant to sections 363(f) and 363(m) of the
                                          Bankruptcy Code (the Sale Order ).

     12. No Financing            Buyer’s obligation to consummate the Sale will not be conditioned
         Contingencies           on any financing contingency.




                                                     5
Case 19-80064-TLS       Doc 1073 Filed 04/16/19 Entered 04/16/19 16:06:26                      Desc Main
                                Document    Page 10 of 27




     13. Interim Conduct       The Sellers shall continue to operate and conduct the Optical
                               Business in the ordinary course (consistent with practices in place
                               since filing for bankruptcy, including the closing of certain stores
                               on the approximate timeframes specified on Annex B) at all times
                               on or prior to the Closing and subject to the Sale Order and as
                               otherwise agreed with the Buyer; provided, that once Buyer has
                               designated any locations not to be included in the Sale Sellers may
                               liquidate those locations.

     14. Transferred           Buyer will consider extending offers of employment to
         Employees             substantially all of the employees of the Optical Business effective
                               as of the Sale closing, who are primarily engaged in the Optical
                               Business at the locations being transferred to Buyer. Sellers and
                               Buyer will reasonably cooperate with one another to initiate such
                               hiring process prior to Closing.

     15. Transition Services   Buyer and Sellers to agree to a transition services agreement for a
                               period to be determined, in accordance with Section 16(a) below.
                               Specific services, and costs, including personnel and facilities, to
                               be determined.

     16. Bid and Sale          This Term Sheet shall be subject to higher or otherwise better offers
        Procedures             and any such determinations shall be made in the sole discretion of
                               the Sellers; provided, however, that Buyer shall be deemed to be a
                               qualified bidder in connection with any auction sale of the Optical
                               Business (the Auction ); provided, further, if Buyer is selected as
                               the winning bidder of the Auction, then (a) Buyer and Sellers shall
                               negotiate in good faith the Asset Purchase Agreement and related
                               documentation (subject to resolution of the issues and
                               disagreements identified by Buyer in its markup of Sellers draft
                               Asset Purchase Agreement to be delivered promptly following the
                               date hereof, such resolution to be acceptable to each of the Buyer
                               and the Sellers in their respective sole and absolute discretions,
                               provided that issues otherwise expressly covered in this Term Sheet
                               shall not be subject to further negotiation) and (b) this Term Sheet
                               shall no longer be subject to any other offers (whether higher or
                               otherwise better), unless terminated in accordance herewith. Buyer
                               may discuss (without any further obligation) with Sellers and the
                               Creditors Committee open issues in connection with the Chapter 11
                               Cases and Buyer’s claims, including administrative claims and
                               performance under Bankruptcy Code § 365(d)(3) and plan support.

     17. Plan Support          If the Closing occurs prior to the confirmation hearing Buyer,
                               Landlord, and their affiliates agree to (a) withdraw any objection
                               they have filed to the Debtors’ existing chapter 11 plan as currently
                               filed (the Plan ), (b) support confirmation of the Plan, and (c) vote
                               any unsecured claims they may have against the Debtors, including
                               any rejection damages claims, in favor of the Plan, and, if
                               applicable, change their vote of any unsecured claims they may
                               have against the Debtors, including any rejection damages claims,
                               to a vote in favor of the Plan; provided, however, that, Landlord will


                                                  6
Case 19-80064-TLS      Doc 1073 Filed 04/16/19 Entered 04/16/19 16:06:26                      Desc Main
                               Document    Page 11 of 27




                              not be required to support confirmation and can object to
                              confirmation if the Debtors do either of the following without
                              Landlord s prior written consent: (i) seek to pay more than $2.5
                              million in cash in settlement of administrative claims from cash that
                              would have otherwise been available for distribution to holders of
                              administrative claims under the Plan, or (ii) amend the Plan in a
                              manner that materially adversely impacts the treatment of the
                              claims of Landlord.

     18. Fees and Expenses    Buyer and the Sellers are each responsible for their own out-of-
                              pocket costs incurred in respect of the Sale, including all fees and
                              disbursements of legal, accounting, investment banking and other
                              advisors and any brokers’ or finders’ fees.

     19. Termination          This Term Sheet may be terminated at any time prior to the Closing
                              (a) by mutual written consent of Sellers nd Buyer or (b) by Buyer:
                                 (i) if Buyer is not selected as the winning bidder in the Auction
                                       by April 17, 2019;
                                 (ii) if the Asset Purchase Agreement and related documentation
                                        have not been mutually agreed upon by April 22, 2019 in
                                        accordance with Section 16(a) above;

                                 (iii) if the Sale Order approving the Sale to Buyer has not been
                                        entered by April 26, 2019;
                                 (iv) if the Closing has not occurred by the close of business on
                                      the date 15 days after entry of the Sale Order;

                                 (v) upon approval by the Bankruptcy Court of any transaction
                                      involving or implicating any part of the Acquired Assets or
                                     the Assumed Liabilities that does not contemplate the Sale
                                     of the Optical Business to Buyer; or
                                 (vi) if the Sellers’ Chapter 11 Cases are dismissed or converted
                                      to a case under chapter 7 of the Bankruptcy Code, and
                                      neither such dismissal nor conversion expressly
                                      contemplates the Sale of the Optical Business to Buyer.

                              In the event of a termination of this Term Sheet, this Term Sheet
                              shall forthwith become void and there shall be no liability on the
                              part of any party hereto.

     20. Governing Law        New York law




                                                 7
Case 19-80064-TLS     Doc 1073 Filed 04/16/19 Entered 04/16/19 16:06:26    Desc Main
                              Document    Page 12 of 27




     Agreed and Accepted,

     SHOPTIKA


     Name: Andrew Herenstein
     Title: Authorized Person


     SPECIALTY RETAIL SHOPS HOLDING CORP.


     By:
     Name: Russ Steinhorst
     Title: Chief Executive Officer




                              [Signature Page Project Packer Term Sheet]
Case 19-80064-TLS      Doc 1073 Filed 04/16/19 Entered 04/16/19 16:06:26   Desc Main
                               Document    Page 13 of 27




     Agreed and Accepted,

     SHOPTIKAL LLC

     By:
     Name: Andrew Herenstein
     Title: Authorized Person


     SPECIALTY RETAIL SHOPS HOLDING CORP.




     Title: Chief Executive Officer




                                          g
Case 19-80064-TLS     Doc 1073 Filed 04/16/19 Entered 04/16/19 16:06:26   Desc Main
                              Document    Page 14 of 27




      THE SPECIAL COMMITTEE OF
      SHOPKO STORES OPERATING CO.,
      LLC.

      By:
      Name: Steven Winograd
      Title: Indepen ent D irector


      By:
      Name: Mo Meghji
      Title: Independent Director




                                          9
Case 19-80064-TLS    Doc 1073 Filed 04/16/19 Entered 04/16/19 16:06:26   Desc Main
                             Document    Page 15 of 27




     THE SPECIAL COMMITTEE OF
     SHOPKO STORES OPERATING CO.,
     LLC.

     By:
     Name: Steven Winograd
      itle: Indep nd nt Direc or

     By:             .    '   U/
     Name: Mo Meghji
     Title: Independent Director




                                         9
Case 19-80064-TLS         Doc 1073 Filed 04/16/19 Entered 04/16/19 16:06:26                    Desc Main
                                  Document    Page 16 of 27




                                             ANNEX A(i)
                                        Designated Contracts

     1. Lease between ShopKo and RCM Wausau LLC for the property located at 1039 E Grand Ave,
         Rothschild, WI
     2. Lease between ShopKo and Eau Claire Associates L.P. for the property located at 955 W
         Cl.AIREMONT AVE, HAU CLAIRE, Wl
     3. Lease between ShopKo and Ale ander & Bishop 1, LLC for the property located at 1640
         APPLETON RD, MENASHA, WI
     4. Lease between ShopKo and Frederick Square Limited Partnership for the property located at
         3020 S 84TH ST, OMAHA, NE
     5. Lease between ShopKo and Brixmor SPE 1 LLC for the property located at 10996 N Port
         Washington Road , MEQUON, WI
     6. Lease between ShopKo and Ramco Properties for the property located at 1166 W Sunset Drive,
         Suite F-100, WAUKESHA, WI
     7. Lease between ShopKo and Fair Acres Station LLC - Philips Edison for the property located at
         1810 Jackson Street, OSHOKSH, WI
     8. Lease between ShopKo and Meadow Ridge Shops LLC for the property located at 1440 Capitol
         Drive, Suite B, PEWAUKEE, WI
     9. Lease between ShopKo and Prime Space LLC. for the property located at 1490 Oneida St,
         APPLETON, WI
     10. Lease between ShopKo and DH Prime, Inc. c/o Drifka Group, Inc. for the property located at
         1154 Westowne Drive, NEENAH, WI
     11. Lease between ShopKo and PH Manitowoc LLC for the property located at 4530 Calument
         Avenue Unit 103, MANITOWOC, WI
     12. Lease between ShopKo and Lincoln Plaza c/o AIG Properties Ltd. for the property located at
         2185 Lincoln Street, RHINELANDER, WI
     13. Lease between ShopKo and South Ridge Village, LLC. for the property located at 2801 Pine
         Lake Road, Suite J, LINCOLN, NE
     14. Lease between ShopKo and 41st & Kiwanis Properties for the property located at 2812 W 41st
         Street, SIOUX FALLS, SD
      15. Lease between ShopKo and OLH, LLC. for the property located at 1212 S Koeller St.,
         OSHKOSH, WI
     16. Lease between ShopKo and Capitol Britton Station, LLC. for the property located at 3868 East
         Washington Ave Suite F, MADISON, WI
     17. Lease between ShopKo and Kanter Marquette Center LLC for the property located at 3107 US
         Route 42 West, MARQUETTE, MI
     18. Lease between ShopKo and Beloit Capital, LLC. for the property located at 2787 Milwaukee
         Road Suite A, BELOIT, WI
      19. Lease between ShopKo and MDM Real Estate, LLC. for the property located atl211-1215E
         Washington Ave, UNION GAP, WA
     20. Lease between ShopKo and Richmont Pointe II, LLC. for the property located at 555
         Cornhusker Road Suite 203 & 204, BELLEVUE, NE
     21. Lease between ShopKo and Andy and Hai LLC. for the property located at 2843 South 5600
         West Suite 170, WEST VALLEY CITY, UT
     22. Lease between ShopKo and Lamont Strip Mall III, LLC. for the property located at 3307 7th
         Avenue SE, ABERDEEN, SD
     23. Lease between ShopKo and Capitol Watertown, LLC for the property located at 1500 South
         Church Street, WATERTOWN, WI
Case 19-80064-TLS      Doc 1073 Filed 04/16/19 Entered 04/16/19 16:06:26                    Desc Main
                               Document    Page 17 of 27




     24. Lease between ShopKo and Inland Commercial Real Estate Services, LLC. for the property
        located at 1745 South Main St., WEST BEND, WI
     25. Lease between ShopKo and Deseret 9000 S., L.C. for the property located at 9000 South 1500
         West Suite E, West Jordan, UT
     26. Lease between ShopKo and Water Tower Enterprises, LLC. for the property located at 6000
         Monona Drive Unit 1002, Monona, WI
Case 19-80064-TLS         Doc 1073 Filed 04/16/19 Entered 04/16/19 16:06:26                   Desc Main
                                  Document    Page 18 of 27




                                               ANNEX A(iii)
                        Software, Computer Programs and Related Hard are

  Hardware
  Optical Thin Clients and Network Hardware located within the Optical Centers specified on Annex B,
  excluding items such as:
      • phone system
      • laser printers
      • intel servers
      • POS registers (with MX925 pinpads, Epson receipt printers, Motorola hands canners)
      • Wireless Lan Infrastructure
      • Uninterruptable power supplies

  For clarity, all hardware within the Headquarters Data Center is e cluded.



  Software
  The following software to the extent related to the Optical Business:
      • SDS optical software
      • Optifacts/ TNT
      • Costar
Case 19-80064-TLS               Doc 1073 Filed 04/16/19 Entered 04/16/19 16:06:26                   Desc Main
                                        Document    Page 19 of 27

                                                       ANNEX B

                                                  Interim Conduct
 Store   Current      Go-           Store    Format   Street Address               Loc tion         State   Zip
 #       GOB En       Forward
         Date         Optic l
 1       4/22/2019                  L00001   BB       216 S. MILITARY AVE.         GREEN BAY        WI      54303
 2       6/16/2019    Yes           L00002   BB       301 BAY PARK SQUARE          ASHWAUBENON      WI      54304
 3       4/22/2019    Yes           L00003   BB       3415 CALUMET AVE.            MANITOWOC        WI      54220
 4       6/16/2019    Yes           L00004   BB       2430 EAST MASON              GREEN BAY        WI      54302
 5       5/12/2019    Yes           L00005   BB       230 NORTH WISCONSIN STREET   DE PERE          WI      54115
 7       6/16/2019                  L00007   BB       4344 MORMON COULEE RD        LA CROSSE        WI      54601
 8       6/16/2019    Yes           L00008   BB       1105 E. GRAND AVE.           ROTHSCHILD       WI      54474
 9       6/16/2019    Yes           L00009   BB       1306 N. CENTRAL AV           MARSHFIELD       WI      54449
 10      5/19/2019    Yes           L00010   BB       1150 WEST WASHINGTON         MARQUETTE        MI      49855
 11      6/16/2019    Yes           L00011   BB       500 S. CARPENTER AVE         KINGSFORD        MI      49802
 12      6/16/2019    Yes           L00012   BB       1100 EAST RJVERVIEW          WISCONSIN        WI      54494
                                                      EXPRESSWAY                   RAPIDS
 14      6/16/2019    Yes           L00014   BB       822 PARK AVE                 BEAVER DAM       WI      53916
 15      6/16/2019    Yes           L00015   BB       1000 WEST NORTHLAND AVE      APPLETON         WI      54914
 16      5/19/2019    Yes           L00016   BB       2530 FIRST AVENUE NORTH      ESCANABA         MI      49829
 17      6/16/2019    Yes           L00017   BB       4161 SECOND STREET SOUTH     ST CLOUD         MN      56301
 18      4/22/2019    Yes           LOGO18   BB       1710 S. MAIN ST.             WEST BEND        WI      53095
 19      5/19/2019    Yes           L00019   BB       701 S. CHURCH ST.            WATERTOWN        WI      53094
 20      4/14/2019                  L00020   BB       2400 ROSE STREET             LA CROSSE N      WI      54603
 21      6/16/2019    Yes           L00021   BB       1850 E MADISON AVE.          MANKATO          MN      56001
 22      6/16/2019                  L00022   BB       1900 N. AIN STREET           MITCHELL         SD      57301
 23      5/12/2019                  L00023   BB       125 MAIN STREET N            HUTCHINSON       MN      55350
 24      6/16/2019    Yes           L00024   BB       955 W CLAIREMONT AVE.        EAU CLAIRE       WI      54701
 25      6/16/2019    Yes           L00025   BB       1200 SUSAN DRIVE             MARSHALL         MN      56258
 26      5/19/2019    Yes           L00026   BB       2761 PRAIRIE AVE.            BELOIT           WI      53511
 27      5/19/2019    Yes           L00027   BB       4801 WASHINGTON AVE          RACINE           WI      53406
 28      5/19/201     Yes           L00028   BB       800 EAST MAES AVE            KIMBERLY         WI      54136
 29      4/22/2019    Yes           L00029   BB       7401 MINERAL POINT RD.       MADISON          WI      53717
 30      6/16/2019    Yes           L00030   BB       2500 E US HWY 14             JANESVILLE       WI      53545
 31      5/19/2019    Yes           L00031   BB       5300 52NDST                  KENOSHA          WI      53144
 32      5/12/2019    Yes           L00032   BB       2101 WEST BROADWAY           MONONA           WI      53713
 33      4/14/2019    Yes           L00033   BB       1578 APPLETON RD             MENASHA          WI      54952
 35      4/22/2019                  L00035   BB       2820 HWY 63 SOUTH            ROCHESTER        MN      55904
 36      6/16/2019    Yes           L00036   BB       3708 HWY 63 NORTH            ROCHESTER        MN      55906
 37      6/16/2019    Yes           L00037   BB       2677 S PRAIRIE VIEW ROAD     CHIPPEWA F LLS   WI      54729
 38      6/16/2019    Yes           L00038   BB       2208 NORTH WEBB RD           GRAND ISLAND     NE      68803
 39      4/22/2019    Yes           L00039   BB       4200 SOUTH 27TH STREET       LINCOLN S        NE      68502
 40      6/16/2019    Yes           L00040   BB       3025 HAMILTON BLVD           SIOUX CITY       IA      51104
 41      5/19/2019    Yes           L00041   BB       1209 18TH AVE NORTHWEST      AUSTIN           MN      55912
 42      6/16/2019    Yes           L00042   BB       1300 SKOELLER ROAD           OSHKOSH          WI      54902
 44      12/22/2018   Yes           L00044   FS       3044 S 84THST SUITE#!        OMAHA            NE      681 4


                                                            -4-
Case 19-80064-TLS               Doc 1073 Filed 04/16/19 Entered 04/16/19 16:06:26                  Desc Main
                                        Document    Page 20 of 27
 Store   Current      Go-          Store     Format   Street Address              Location         State   Zi
 #       GOB End      Forward
         Date         Optical
 45      4/22/2019    Yes          L00045    BB       601 GALVIN ROAD SOUTH       BELLEVUE         NE      68005
 47      4/22/2019    Yes          L00047    BB       100 SOUTH 66TH STREET       LINCOLN          NE      68510
 48      5/19/2019    Yes          L00048    BB       2005 KRENZIEN DRIVE         NORFOLK          NE      68701
 49      5/19/2019    Yes          L00049    BB       500 NORTH HIGHWAY 281       ABERDEEN         SD      57401
 50      6/16/2019    Yes          L00050    BB       616 WEST JOHNSON STREET     FOND DU LAC      WI      54935
 51      6/16/2019    Yes          L00051    BB       1425 JANESVILLE AVE         FORT ATKINSON    WI      53538
 52      6/i 6 2019   Yes          1.00052   BB"      615 SOUTH MON OE AVE.       MASON CITY       IA      50401-

 53      6/16/2019                 L00053    BB       510 EAST PHILIP AVE.        NORTH PLATTE     NE      69101
 54      6/16/2019    Yes          L00054    BB       700 9TH AVENUE SE           WATERTOWN        SD      57201
 55      4/22/2019    Yes          L00055    BB       1200 MAIN STREET            STEVENS POINT    WI      54481
 56      6/16/2019    Yes          L00056    BB       14445 WEST CENTER ROAD      OMAHA            NE      68144
 57      6/16/2019    Yes          L00057    BB       405 COTTONWOOD DR           WINONA           MN      55987
 58      5/19/2019                 L00058    BB       1755 NORTH HUMISTON AVE.    WORTHINGTON      MN      56187
 59      6/16/2019    Yes          L00059    BB       1001 HIGHWAY 15 SOUTH       FAIRMONT         MN      56031
 60      5/19/2019    Yes          L00060    BB       2610 B IDGE AVE.            ALBERT LEA       MN      56007
 61      5/19/2019                 L00061    BB       501 HWY. 10 SE              ST. CLOUD        MN      56304
 62      5/12/2019                 L00062    BB       301 NORTHWEST BYPASS        GREAT FALLS      MT      59404
 63      5/11/2019                 L00063    BB       4215 YELLOWSTONE AVE        POCATELLO        ID      83202
 64      4/22/2019                 L00064    BB       2100 CALDWELL BLVD.         NAMPA            ID      83651
 65      3/17/2019                 LOO065    BB       8105 W FAIRVIEW AVENUE      BOISE            ID      83704
 66      5 12/2019    Yes          L00066    BB       9520 N NEWPORT HWY          SPOKANE          WA      99218
 67      5/19/2019                 L00067    BB       1649 POLE LINE RD E.        TWIN FALLS       ID      83301
 68      6/16/2019                 L00068    BB       800 EAST 17TH STREET        IDAHO FALLS      ID      83404
 69      6/16/2019    Yes          L00069    BB       217 W. IRONWOOD DR.         COEUR D' ALENE   ID      83814
 70      5/19/2019                 L00070    BB       13414 E SPRAGUE AVE         SPOKANE          WA      99216
 72      6/16/2019    Yes          L00072    BB       2120 THAIN GRADE            LEWISTON         ID      83501
 73      5/12/2019    Yes          L00073    BB       2530 RUDKIN ROAD            UNION GAP        WA      98903
 75      6/16/2019    Yes           00075    BB       2510 SOUTH RESE VE STREET   MISSOULA         MT      59801
 76      5/19/2019    Yes          L00076    BB       1601 W. 41ST ST             SIOUX FALLS      SD      57105
 78      5/12/2019                 L00078    BB       1845 HAINES AVE             RAPID CITY       SD      57701
 79      6/16/2019    Yes          L00079    BB       200 SOUTH 18THAVE           WAUSAU           WI      54401
 80      4/22/2019    Yes          L00080    BB       2201 ZEIER RD.              MADISON          WI      53704
 81      4/14/2019                 L00081    BB       5801 SUMMIT VIEW AVE        YAKIMA           WA      98908
 82      4/14/2019                 L00082    BB       5959 SOUTH STATE STREET     MURRAY           UT      84107
 83      3/17/2019                 L00083    BB       2165 EAST 9400 SOUTH        SANDY CITY       UT      84093
 84      4/22/2019    Yes          L00084    BB       1553 WEST 9000 S            WESTJORDAN       UT      84088
 85      3/17/2019                 L00085    BB       5800 SOUTH REDWOOD ROAD     TAYLORSVILLE     UT      84123
 87      4/22/2019                 L00087    BB       1018 WASHINGTON BOULEVARD   OGDEN            UT      84404
 88      5/12/2019    Yes          L00088    BB       1150 NORTH MAIN             LAYTON           UT      84041
 89      5/12/2019                 L00089    BB       1651 WEST ROSE STREET       WALLA WALLA      WA      99362
 90      4/14/201                  L00090    BB       1771 WISCONSINAVE           GRAFTON          WI      53024
 91      5/19/2019                 L00091    BB       1341 NORTH MAIN STREET      LOGAN            UT      84341
 92      5/12/2019                 L00092    BB       867 NORTH COLUMBIA CENTER   KENNEWICK        WA      99336
                                                      BLVD

                                                            -5 -
Case 19-80064-TLS              Doc 1073 Filed 04/16/19 Entered 04/16/19 16:06:26                  Desc Main
                                       Document    Page 21 of 27

 Store   Current     Go-          Store       Form t   Street Address              Location       State   Zip
 #       GOB End     Forward
         Date        Optical
 93      4/22/2019                L00093      BB       60 NE BEND RIVER MALL AVE   BEND           OR      97703
 95      4 14/2019                L00095      BB       2655 SOUTH BROADWAY AVE     BOISE          ID      83706
 96      5/12/2019                L00096      BB       55 LAKE BOULEVARD           REDDING        CA      96003
 97      4/22/2019   Yes          L00097      BB       4850 WEST 3500 SOUTH        WEST VALLEY    UT      84120
 98      5/12/2019                L00098      BB       2815 CHAD DRIVE             EUGENE         OR      97408
 99      6/16/2019   Yes          L00099      BB       9366 STATE HIGHWAY 16       ONALASKA       WI      54650
 TOO     4722/2019   Yes           1.00 too   BB        99 S GREEN BAY ROAD        NI'ENAl 1      W1      54956
 101     4/22/201    Yes          LOO101      BB       4501 EAST ARROWHEAD         SIOUX FALLS    SD      57110
                                                       PARKWAY
 102     5/19/2019   Yes          LOO 102     BB       2741 ROOSEVELT ROAD         MARINETTE      WI      54143
 104     4/22/201                 LOO 104     BB       747 SOUTH MAIN              BRIGHAM CITY   UT      84302
 105     3/17/2019                LOO 105     BB       125 S STATE STREET          OREM           UT      84058
 106     6/16/201    Yes          LOO 106     BB        05 SOUTH 24 WEST           BILLINGS       MT      59102
 108     4/22/2019                  OO 108    BB       955 NORTH MAIN STREET       SPANISH FORI   UT      84660
 109     5/12/2019                LOO 109     BB       4060 RTVERDALE ROAD         RIVERDALE      UT      84405
 111     5/12/2019                L00111      BB       1230 LANCASTER DRIVE SE     SALEM          OR      97317
 112     6/16/2019                Loom        BB       3101 N MONTANA AVE          HELENA         MT      59602
 113     3/17/2019                L00113      BB       5500 MARTIN WAY E           LACEY          WA      98516
 114     6/16/2019                LOO 114     BB       801 WEST CENTRAL ENTRANCE   DULUTH         MN      55811
 116     5/12/2019   Yes          LOO 116     BB       518 SOUTH TAYLOR DRIVE      SHEBOYGAN      WI      53081
 119     6/16/2019   Yes          LOO 119     BB       1350 NORTH GALENA AVENUE    DIXON          IL      61021
 120     6/16/2019   Yes          LOO 120     BB       405 W. EIGHTH STREET        MONROE         WI      53566
 122     5/19/2019   Yes          LOO 122     BB       1340 NORTH WENATCHEE        WENATCHEE      WA      98801
                                                       AVENUE
 123     5/11/2019   Yes          LOO 123     BB       900 MEMORIAL DRIVE          HOUGHTON       MI      49931
 125     6/16/2019   Yes          LOO 125     BB       555 WEST SOUTH STREET       FREEPORT       IL      61032
 127     5/12/2019   Yes          LOO 127     BB       1450 EAST GENEVA STREET     DELAVAN        WI      53115
 128     6/16/2019   Yes          LOO 128     BB       1370 US HWY 2 EAST          KALISPELL      MT      59901
 129     3/16/2019                LOO 129     BB       4515 SOUTH REGAL STREET     SPOKANE        WA      99223
 130     6/16/2019   Yes          LOO 130     BB       1777 PAULSON ROAD           RIVER FALLS    WI      54022
 132     6/16/2019   Yes          LOO 132     BB       320 S. ACCESS ROAD          RICE LAKE      WI      54868
 133     6/16/2019   Yes          L00133      BB       1400 BIG THUNDER BLVD       BELVIDERE      IL      61008
 134     4/22 2019                LOO 134     BB       1450 SOUTH GRAND AVE.       PULLMAN        WA      99163
 139     6/16/2019                LOO 139     BB       3200 BROADWAY               QUINCY         IL      62301
 140     6/16/2019   Yes          LOO 140     BB       1964 W. MORTON AVE.         JACKSONVILLE   IL      62650
 141     4/22/2019                LOO 141     BB       313 NORTH ROOSEVELT AVE     BURLINGTON     IA      52601
 142     4/22/2019                LOO 142     BB       4810 AVENUE 0               FORT MADISON   IA      52627
 145     5/11/2019                LOO 145     BB       1190 NORTH 6TH STREET       MONMOUTH       IL      61462
 164     6/16/2019   Yes          LOO 164     BB       255 JOHN F KENNEDY RD       DUBUQUE        IA      52002
 170     5/5/2019    Yes          LOO170      BB       2200 LINCOLN STREET         RHINELANDER    WI      54501
 171     4/22/2019   Yes          L00171      BB       1800 PLOVER ROAD            PLOVER         WI      54467
 172     3/16/2019                LOO172      BB       3400 NORTH 27TH STREET      LINCOLN        NE      68521
 175     4/22/2019   Yes            OO 175    BB       6845 SOUTH 27TH STREET      LINCOLN        NE      68512
 177     6/16/2019   Yes          LOO177      BB       2320 LINEVILLE ROAD         SUAMICO        WI      54313
 178     4/7/2019                 L00178      BB       N 66 W 25201 COUNTY VV      SUSSEX         WI      53089

                                                             -6-
Case 19-80064-TLS                Doc 1073 Filed 04/16/19 Entered 04/16/19 16:06:26                     Desc Main
                                         Document    Page 22 of 27
 Store    Current      Go-           Store     Format   Street Address                  Location       State   Zip
 #        GOB End      Forward
          Date         Optical
 179      6/16/2019                  LOO 179   BB       5630 ST. C OIX TRAIL            NORTH BRANCH   MN      55056
 201      5/5/2019                   L00201    HT       3402 MAIN STREET                EMMETSBURG     IA      50536
 202      12/22/2018                 L00202    HI       927 NORTH AVE G                 CLIFTON        TX
 203      1/13/2019                  L00203    HT       124LUMAR DR                     JACKSBORO      TX      76458
 205      3/2/2019                   L00205    HT       94 NORTH 400 EAST               DELTA          UT      84624
 206      5/19/2019                 L00206     HT       701 GREAT BASIN BLVD            ELY            NV      89301
 207      6/16/2019                  1.0 207   H        67 SELKIRK WAY                  01.1) OWN      ID-     83822-

 211      4/7/2019                   L00211    HT       2402 CENTRAL AVE.               ESTHERVILLE    IA      51334
 212      12/22/2018                  00212    HT       301 E HIGHWAY 20                GORDON         NE
 213      12/22/2018                 L00213    HT       705 W MARSHALL HOWARD           LITTLEFIELD    TX
                                                        BLVD
 214      12/22/2018                L00214     Rx       N2934 STATE ROAD 22             WAUTOMA        WI
 215      2/6/2019                   L00215    Rx       100 COUNTY RDB                  SHAWANO        WI      54166
 216      6/16/2019    Yes           100216    FS       10996 N Port Washington Rd      MEQUON         WI      53092
 217      6/16/2019    Yes           L00217    FS       1166 W. Sunset Dr. Suite FI00   WAUKESHA       WI      53189
 218      6/16/2019    Yes           L00218    FS       1810 Jackson Street             OSHKOSH        WI      54901
     19   6/16 2019    Yes                     FS       1400 CAPITOL DRIVE              PEWAUKEE       WI
 501      3/10/2019                 L00501     Exp      3705 MONROE ROAD                LEDGEVIEW      WI      54115
 502      3/17/2019                  L00502    Exp      2585 LINEVILLE ROAD             HOWARD         WI      54313
 503      3/17/2019                 L00503     Exp      1011 N WISCONSIN STREET         PORT           WI      53074
                                                                                        WASHINGTON
 504      2/7/2019                   L00504    Exp      W3208 VAN ROY ROAD              BUCHANAN       WI      54915
 505      2/21/2019                  L00505    Exp      2101 EAST EVERGREEN DRIVE       APPLETON       WI      54913
 509      12/22/2018                L00509     Exp      2820 ROOSEVELT ROAD             MARINETTE      WI
 510      2/6/2019                   L00510    Exp      800 RIVERSIDE DRIVE             WAUPACA        WI      54981
 512      5/12/2019                  LOOS 12   HT       598 LUCAS LANE                  ELLSWORTH      WI      54011
 520      5/19/2019                 L00520     HT       2585 STATE HWY 14               ALBION         NE      68620
 523      6/16/2019                 L00523     HT       525 E HWY 20                    VALENTINE      NE      69201
 526      6/16/2019                 L00526     HT       679 S WASHINGTON STREET         AFTON          WY      83110
 528      2/22/2019                 L00528     HT       148 MAIN STREET                 ROUNDUP        MT      59072
 529      2/6/201                   L0052      HT       125 EASTGLENDALE                DILLON         MT      59725
 532      6/16/2019                  L00532    HT       102 COLLEGE DRIVE               NEW TOWN       ND      58763
 534      4/22/2019                  L00534    HT       602 MAIN AVENUE WEST            ROLLA          ND      58367
 535      5/19/2019                 L00535     HT       320 HIGHWAY 12 EAST             BOWMAN         ND      58623
 536      5/19/2019                 L00536     HT       515 EAST OKLAHOMA AVENUE        ULYSSES        KS      67880
 537      5/19/2019                 L00537     HT       1026 N. INDEPENDENCE AVENUE     BELOIT         KS      67420
 538      3/16/2019                 L00538     HT       710NLL AND G AVENUE             ANTHONY        KS      67003
 539      5/19/2019                  L00539    HT       1907 S. STOCKTON AVENUE         MONAHANS       TX      79756
 540      5/19/201                  L00540     HT       334 E. HIGHWAY 302              KERMIT         TX      79745
 541      5/19/2019                 L00541     HT       509 BLAIR STREET                DALHART        TX      79022
 542      5/19/2019                 L00542     HT       1301 S. MAIN STREET             PERRYTON       TX      79070
 543      4/7/2019                  L00543     HT       600 US HIGHWAY 2E               WOLF POINT     MT      59201
 544      6/16/2019                 L00544     HT       500 N CENTRAL AVE               SIDNEY         MT      59270
 545      6/16/2019                 L00545     HT       2008 WEST HIGHWAY 12            MOBRIDGE       SD      57601
 546      4/22/2019                 L00546     HT       333 S. LINCOLN                  BURLINGTON     CO      80807

                                                              -7-
Case 19-80064-TLS               Doc 1073 Filed 04/16/19 Entered 04/16/19 16:06:26                   Desc Main
                                        Document    Page 23 of 27

 Store   Current      Go-          Store     Format   Street A dress                Location        State   Zip
 #       GOB End      For ard
         Date         Optical
 547     6/16/2019                 L00547    HT       4791 COUNTY ROAD 10           MOOSE LAKE      MN      55767
 548     3 16/2019                 L00548    HT       416 U.S. HIGHWAY 59           MAHNOMEN        MN      56557
 549     5/5/2019                  L00549    HT       1001 N. CENTER AVENUE         HARDIN          MT      59034
 550     6/16/2019                 L00550    HT       100 E HELENA STREET           DILLON          MT      59725
 551     5 19/2019                 L00551    HT       334 N. HALLECK STREET         DEMOTTE         IN      46310
 552     3/2/2019                  L00552    HT       1420 NO TH 7TH STREET         OAK S           ND      58474
 553     5/1 /2019                 1. 0553   HT       1903 O TH BUCKEYE AVENUE      ABILENE         KS      67410
 554     5 19/2019                 L00554    HT       1203 NORTH MAIN STREET        ANDREWS         TX      79714
 555     5/19/2019                 L00555    HT       1145 SOUTH HIGHWAY 191        MOAB            UT      84532
 556     5/5/2019                  L00556    HT       471 WINE COUNTRY ROAD         PROSSER         WA      99350
 557     3/2/2019                  L00557    HT       1174 N. MAIN STREET           NEPHI           UT      84648
 558     3/2/2019                  L00558    HT       614 W 3RD STREET              REDFIELD        SD      57469
 559     5/5/2019                  L00559    HT       429 MICHIGAN AVE              OROFINO         ID      83544
 560     5/19/2019                 L00560    HT       816 E STATE RD                FAIRVIEW        OK      73737
 561     5/12/2019                 L00561    HT       145 BROADWAY AVENUE N         COKATO          MN      55321
 562     6/16/2019                 L00562    HT       702 WESTVIEW LANE             STANLEY         ND      58784
 563     3/16/2019                 L00563    HT       406 GATEWAY AVENUE            MAUSTON         WI      53948
 564     3/16/2019                 L00564    HT       200 RED BULL DIVISION DRIVE   WEBSTER CITY    IA      50595
 565     3/16/2019                 L00565    HT       1620 N. 2ND STREET            CHEROKEE        IA      51012
 566     4/22/2019                 L00566    HT       216 MAIN AVENUE NE            WARROAD         MN      56763
 567     3/16/2019                 L00567    HT       810 DIEKMANN DRIVE            PAYNES VILLE    MN      56362
 568     5/19/2019                 L00568    HT       200 10THAVE SE                NEW PRAGUE      MN      56071
 569     5/19/2019                 L00569    HT       1400 MO NINGSIDE DR           MILBANK         SD      57252
 570     3/2/2019                  L00570    HT       905 W SD HIGHWAY 46           WAGNER          SD      57380
 571     3/2/2019                  L00571    HT       620 E HIGHWAY 12              WEBSTER         SD      57274
 572     3/2/2019                  L00572    HT       401 US HIGHWAY 24             LEADVILLE       CO      80461
 573     3/16/2019                 L00573    HT       87 S FOSSIL ST                RUSSELL         KS      67665
 574     4/22/2019                 L00574    HT       2052 E COMMERCIAL AVE         LOWELL          IN      46356
 575     3/16/2019                 L00575    HT       908 WEST AVENUE D             LOVINGTON       NM      88260
 576     5/19/2019                 L00576    HT       2500 E HIGHWAY 90             ALPINE          TX      79830
 577     12/22/2018                L00577    HT       308 SOUTH 2ND STREET          CANADIAN        TX
 578     3/2/2019                  L00578    HT       415 US HIGHWAY 24 N           BUENA VISTA     CO      81211
 579     5/11/2019                 L00579    HT       502 E 8TH AVE                 YUMA            CO      80759
 580     5/19/2019                 L00580    HT       6717 HIGHWAY 200              CARRINGTON      ND      58421
 581     3/2/2019                  L00581    HT       1709 MAIN STREET              LIBSON          ND      58054
 582     3/16/2019                 L00582    HT       1000 US BUSINESS 67           PRESIDIO        TX      79845
 583     3/2/2019                  L00583    HT       860 S MAIN STREET             BLANDING        UT      84511
 584     5/19/2019                 L00584    HT       6355 MAIN STREET              BONNERS FERRY   ID      83805
 585     3/16/2019                 L00585    HT       935 3RD STREET SE             MAYVILLE        ND      58257
 586     3/16/2019                 L00586    HT       1401 STATE STREET             PHILLIPSBURG    KS      67661
 587     4/22/2019                 L00587    HT       1180 S 16THST                 CLARINDA        IA      51632
 588     3/16/2019                 L00588    HT       660 N MAIN ST                 BEAVER          UT      84713
 589     5 19/2019                 L00589    HT       22422 HIGHWAY 9               CRESCO          IA      52136


                                                            -8-
Case 19-80064-TLS               Doc 1073 Filed 04/16/19 Entered 04/16/19 16:06:26                   Desc Main
                                        Document    Page 24 of 27
 Store   Current      Go-           Store     Format   Street Address               Location        State   Zip
         GOB End      Forward
         Date         Optical
 592     12/22/2018                 L00592    HT       1300 EAST CENTRAL AVE        COMMANCHE       TX
 594     5/19/2019                  L00594    HT       1951 EKING AVE               CHAMBERLAIN     SD      57325
 596     3/2/2019                   L00596    HT       1208 N HIGHWAY 77            DELL RAPIDS     SD      57022
 597     3/2/2019                   L00597    HT       133 TROTTER AVENUE           ORD             NE      68862
 598     12/22/2018                 L00598    HT       207 S MOUNTAIN AVE           SPRINGERVILLE   AZ
 600     4/7/2019                   L00600    HT       911 SKAVE                    VINTON          IA      52349
 601     5712/2019                  1.00601   HT       80 N. M AIN STREE             EWAUNEE          I     54216
 602     6/16/2019                  L00602    HT       126 CHARLES STREET           OCONTO          WI      54153
 604     6/16/2019                  L00604    HT       1011 E. SPRUCE ST.           ABBOTSFORD      WI      54405
 605     6/16/2019                  L00605    HT       340 S. HWY 65                MORA            MN      55051
 606     5 19/2019                  L00606    HT       56835 STATION DRIVE          CALUMET         MI      49913
 607     4/7/2019                   L00607    HT       1010 SOUTH MAINLINE DR       SEYMOUR         WI      54165
 608     5/5/2019                   L00608    HT       1010 W. RYAN STREET          BRILLION        WI      54110
 609     5/12 2019                  L00609    HT       1120 S.T.H. 67               KIEL            WI      53042
 610     6/16/2019                  L00610    HT       650 US HWY 41 WEST           ISHPEMING       MI      49849
 611     5/12/2019                  L00611    HT       1002 OLD MN AVE              ST PETER        M       56082
 613     5/5/2019                   L00613    HT       946 E. MAIN STREET           WINNECONNE      WI      54986
 615     6/16/2019                  L00615    HT       291 S. MAIN STREET           CLINTONVILLE    WI      54929
 616     6/16/2019                  L00616    HT       2541 SOUTH BAY SHORE DRIVE   SISTER BAY      WI      54234
 617     6/16 2019                  L00617    HT       N2585 PLAZA ROAD             WAUTOMA         WI      54982
 618     6/16/2019                  L00618    HT       1515 E. MAIN STREET          REEDSBURG       WI      53959
 619     6/16/2019                  L00619    HT       220 W LINCOLN STREET         ADAMS           WI      53910
 620     6/16/2019                  L00620    HT       810 N. RAILROAD ST.          EAGLE RIVER     WI      54521
 621     6/16/2019                  L00621    HT       717 E. LAKESHORE DRIVE       MANISTIQUE      MI      49854
 622     4/7/2019                   L00622    HT       E9916M28 EAST                WETMORE         MI      49895
 623     6/1 /2019                  L00623    HT       8 0 RIVERSIDE PLAZA          IRON RIVER      MI      49935
 624     5/12/2019                  L00624    HT       15900 PICTURE BAY TRAIL      L'ANSE          MI      49946
 625     6 16/2019                  L00625    HT       1201 12TH AVENUE SE          DYERSVILLE      IA      52040
 626     6/16/2019                  L00626    HT       1625 HIGHWAY 61              LANCASTER       WI      53813
 627     6/16/2019                  L00627    HT       1008 E. DIVISION             NEILLSVILLE     WI      54456
 628     6/16/2019                  L00628    HT       1009 7TH AVENUE              TWO HARBORS     MN      55616
 629     6/16/2019                  L00629    HT       1500 E. SHERIDAN STREET      ELY             MN      55731
 630     6/16/2019                  L00630    HT       1625 E BLASCHKO AVENUE       ARCADIA         WI      54612
 632     6 16/2019                  L00632    HT       650 W. BEAVERBROOK AVE.      SPOONER         WI      54801
 633     6/16/2019                  L00633    HT       1333 4TH AVENUE SOUTH        PARK. FALLS     WI      54552
 635     5/12/2019                  L00635    HT       251 S.4TH STREET             SAVANNA         IL      61074
 637     4/22/2019                  L00637    HT       1215 E. MAIN STREET          ATTICA          IN      47918
 638     5/12/2019                  L00638    HT       200 W. BURNSIDE DRIVE        MONTICELLO      IL      61856
 639     4/14/2019                  L00639    HT       840 NORTH U.S. 41            ROCKVILLE       IN      47872
 640     5/12 2019                  L00640    HT       700 PROGRESS BLVD.           TUSCOLA         IL      61953
 641     3/16/2019                  L00641    HT       110 WATTERS DRIVE            DWIGHT          IL      60420
 642     5/19 2019                  L00642    HT       540 JENNER DRIVE             ALLEGAN         MI      49010
 643     5/19/2019                  L00643    HT       91 W. PINE LAKE DRIVE        NEWAYGO         MI      49337


                                                             -9-
Case 19-80064-TLS               Doc 1073 Filed 04/16/19 Entered 04/16/19 16:06:26              Desc Main
                                        Document    Page 25 of 27
 Store   Current      Go-          Store    Format   Street A dress              Location      St te   Zip
 #       GOB End      For ard
         Date         Optic l
 644     5/12/2019                 L00644   HT       11250 NORTH MISSION ROAD    CLARE         MI      48617
 646     3/31/2019                 L00646   HT       3825 S. HURON ROAD          STANDISH      MI      48658
 647     5/19/2019                 L00647   HT       1101 N. INDIANA AVENUE      SYRACUSE      IN      46567
 648     5/19/2019                 L00 48   HT       2655 WEST CHICAGO BLVD      TECUMSEH      MI      49286
 649     5 19/2019                 L00649   HT       1995 SOUTH CEDAR            IMLAY CITY    MI      48444
 650     4/14/2019                 L00650   HT       56419 POKAGON STREET        DOWAGIAC      MI      49047
 651     5/19/2019                 tooesi    T       -2278 N. COMFORT-DRIVE      HR            MI       9420
 652     5/19/2019                 L00652   HT       400 SOUTH MAIN STREET       BROOKLYN      MI      49230
 653     5/19/2019                 L00653   HT       174 JAMES ROBERTSON DRIVE   GLADWIN       MI      48624
 656     5/19/2019                 L00656   HT       784 S. CEDAR STREET STE E   KALKASKA      MI      49646
 658     5/19/2019                 L00658   HT       123 N. 24TH STREET          BEATRICE      NE      68310
 659     5/12/2019                 L00659   HT       2410 DAHLKE AVE.            AUBURN        NE      68305
 661     5/12/2019                 L00661   HT       500 PLAZA DRIVE             WEST POINT    NE      68788
 662     4/7/2019                  L00662   HT       211 S.23RD STREET           PLATTSMOUTH   NE      68048
 664     6/16/2019                 L00664   HT       511 10TH AVE NORTH          HUMBOLDT      IA      50548
 665     4/22/2019                 L00665   HT       808 4TH ST. SOUTHEAST       HAMPTON       IA      50441
 667     6/16/2019                 L00667   HT       1501 PARI STREET            SHELDON       IA      51201
 668     6/16/2019                 L00668   HT       660 WEST MILWAUKEE STREET   NEW HAMPTON   IA      50659
 669     5/19/2019                 L00669   HT       1345 S. FREDERICK AVENUE    OELWEIN       IA      50662
 670     6/16/2019                 L00670   HT       615 DEARBORN STREET         WAYNE         NE      68787
 671     6/16/2019                 L00671   HT       819 11TH AVENUE SW          WAUKON        IA      52172
 672     6/16/2019                 L00672   HT       404 E. HIGHWAY 20           O'NEILL       NE      68763
 673     5/19/2019                 L00673   HT       1511 EAST 4TH STREET         INSWORTH     NE      69210
 674     5/19/2019                 L00674   HT       1003 CENTRAL AVE. WEST      CLARION       IA      50525
 675     6/16/2019                 L00675   HT       402 E. HWY 92               WINTERSET     IA      50273
 676     5/19/201                  L00676   HT       1901 COURT AVENUE           CHARITON      IA      50049
 677     4/22/2019                 L00677   HT       2220 HWY 175 WEST           ONAWA         IA      51040
 679     5/19/2019                 L00679   HT       1006 S. COUNTY ROAD         TOLEDO        IA      52342
 680     6/16/2019                 L00680   HT       1305 141ST STREET           PERRY         IA      50220
 681     5/12/2019                 L00681   HT       202 SUSAN LAWRENCE DRIVE    IDA GROVE     IA      51445
 682     6/16/2019                 L00682   HT       2099 CHATBURN AVENUE        HARLAN        IA      51537
 683     5/12/2019                 L00683   HT       109 N. MARKET STREET        AUDUBON       IA      50025
 684     4/22/2019                 L00684   HT        106 SMITH STREET           BLOOMFIELD    IA      52537
 685     3/2/2019                  L00685   HT       1425 EDGINGTON AVENUE       ELDORA        IA      50627
 686     5/19/2019                 L00686   HT       902 S LOCUST                GLENWOOD      IA      51534
 687     5/11/2019                 L00687   HT       202 SW. KENT                GREENFIELD    IA      50849
 688     5/12/2019                 L00688   HT       413 W HURON STREET          MISSOURI      IA      51555
                                                                                 VALLEY
 689     5/12/2019                 L00689   HT       201 N. FILLMORE             MOUNT AYR     IA      50854
 690     6/16/2019                 L00690   HT       1533 BURLINGTON STREET      HOLDREGE      NE      68949
 691     12/22/2018                L00691   HT       100 TEXAS TRAIL DRIVE       OGALLALA      NE
 692     5/12/2019                 L00692   HT       1150 EAST 3RD               SUPERIOR      NE      68978
 693     3/16/2019                 L00693   HT       821 WEST CRAWFORD STREET    CLAY CENTER   KS      67432
 694     5/11/2019                 L00694   HT       312 FLACK STREET            ALLIANCE      NE      69301

                                                          -10-
Case 19-80064-TLS              Doc 1073 Filed 04/16/19 Entered 04/16/19 16:06:26                Desc Main
                                       Document    Page 26 of 27

 Store   C rrent     Go-          Store     Format   Street Address              Location       State   Zip
 #       GOB End     Forw rd
         Date        Optical
 695     6/16/2019                L00695    HT       2353 SOUTH E                BROKEN BOW     NE      68822
 696     5/19/2019                L00696    HT       505 W. HOLME ST.            NORTON         KS      67654
 697     5/19/2019                L00697    HT       1710 NORTH STREET           SENECA         KS      66538
 698     5/12/2019                L00698    HT       718 4TH STREET              GOTHENBURG     NE      69138
 699     4/22/2019                L00699    HT       1702 MAIN STREET            SCOTT CITY     KS      67871
 700     3/16/2019                L00700    HT       1217 SOUTH HIGHWAY 71       KIMBALL        NE      69145
 70:     3/16/2019                I 00701   HT       1212 W. M IN STREET         LYONS          KS      67554-

 702     3/16/2019                L00702    HT       908 E. 14TH STREET          LARNED         KS      67550
 703     4/14/2019                L00703    HT       300 CROSS STREET            BURLINGTON     KS      66839
 704     5/19/2019                L00704    HT       1300 STONE STREET           FALLS CITY     NE      68355
 705     5/19/2019                L00705    HT       2001 EAST 9TH STREET        TRENTON        MO      64683
 706     5/5/2019                 L00706    HT       115 LEROUX DRIVE            DONIPHAN       MO      63935
 707     3/16/2019                L00707    HT       101 S. POLK                 ALBANY         MO      64402
 708     4/14/2019                L00708    HT       812 HARVEST HILLS DRIVE     CARROLLTON     MO      64633
 709     5/19/2019                L00709    HT       1307 S STATE HWY 32         ELDORADO       MO      64744
                                                                                 SPRINGS
 710     5/12/2019                L00710    HT       212 NORTH MAIN STREET       GALLATIN       MO      64640
 711     4/22/2019                L00711    HT       459 GRAND AVE               MEMPHIS        MO      63555
 716     4/14/2019                L00716    HT       1520 W. 9TH STREET          MOUNT CARMEL   IL      62863
 717     4/14/2019                L00717    HT       825 VALLEY STREET           MINERVA        OH      44657
 719     4/14/2019                L00719    HT       378 LEWISVILLE ROAD         WOODSFIELD     OH      43793
 720     4/14/2019                L00720    HT       100 CROSS COUNTRY PLAZA     BATES VILLE    IN      47006
 729     5/19/2019                L00729    HT       777 BYPASS ROAD             BRANDENBURG    KY      40108
 732     5/5/2019                 L00732    HT       3225 10TH STREET EAST       GLENCOE        MN      55336
 733     6/16/2019                L00733    HT       226 E. LINCOLN              FERGUS FALLS   MN      56537
 734     5/19/2019                L00734    HT       601 DIVISION AVENUE SOUTH   CAVALIER       ND      58220
 735     6/16/2019                 L00735   HT       190 SOUTHGATE DRIVE         AITKIN         MN      56431
 736     6/16/2019                L00736    HT       727 15TH AVENUE SW          VALLEY CITY    ND      58072
 737     5/19/2019                 L00737   HT       932 W. 12TH STREET          GRAFTON        ND      58237
 738     6/16/2019                L00738    HT       300 JAKE STREET             PERHAM         MN      56573
 739     6/16/2019                L00739    HT       710 COUNTY ROAD 21 S        GLENWOOD       MN      56334
 740     6/16/2019                 L00740   HT       116 EAST STATE HWY 28       MORRIS         MN      56267
 741     5/19/2019                 L00741   HT       225 HWY 2 SE                RUGBY          ND      58368
 742     5/11/2019                 L00742   HT       421 GATEWAY DRIVE NE        EAST GRAND     MN      56721
                                                                                 FORKS
 743     4/7/2019                  L00743   HT       1900 HWY 49                 BEULAH         ND      58523
 744     6/16/2019                 L00744   HT       1087 3RD STREET NW          ROSEAU         MN      56751
 745     6/16/2019                 L00745   HT       1140 E. 5TH STREET          WINNER         SD      57580
 746     6/16/2019                 L00746   HT       800 S. WASHINGTON AVENUE    MADISON        SD      57042
 747     6/16/2019                 L00747   HT       405 W. INTERSTATE DRIVE     LUVERNE        MN      56156
 748     6/16/2019                 L00748   HT       1002 7TH STREET SE          PIPESTONE      MN      56164
 749     5/5/2019                  L00749   HT       301 1ST AVENUE SOUTH        ST JAMES       MN      56081
 750     6/16/2019                 L00750   HT       2155 1ST AVENUE N           WINDOM         MN      56101
 751     5/12/2019                 L00751   HT       1712 SD HWY 10              SISSETON       SD      57262
 752     6/16/2019                 L00752   HT       1100 EAST VALLEY ROAD       TORRINGTON     WY      82240

                                                           -11 -
Case 19-80064-TLS              Doc 1073 Filed 04/16/19 Entered 04/16/19 16:06:26                      Desc Main
                                       Document    Page 27 of 27

 Store   Current     Go-          Store     Format   Street Address                   Location        State   Zip
 #       GOB End     Forward
         Date        Optical
 753     6/16/2019                L00753    HT       2701 HWY 18 WEST                 HOT SPRINGS     SD      57747
 755     6/16/2019                L00755    HT       1701 16TH STREET                 WHEATLAND       WY      82201
 756     5/12/2019                L00756    HT       1255 MAIN STREET                 LANDER          WY      82520
 757     6/16/2019                 L00757   HT       1 NORTH 5TH AVENUE               BELLE FOURCHE   SD      57717
 758     6/16/2019                L00758    HT       1950 E. RICHARDS                 DOUGLAS         WY      82633
 759     6/16/2019                L00759    HT       2105 LAZELLE ST.                 STURGIS         SD      57785
 760      /19/201                 E00760     T       1105 BR XrHR DRIVE               GREEN RIVER       Y     82935
 761     6/16/2019                 L00761   HT       205 BOYD AVENUE                  NEWCASTLE       WY      82701
 762     4/14/2019                L00762    HT       142 S HWY 20                     THERMOPOLIS     WY      82443
 763     4/7/2019                 L00763    HT       1135 MT. RUSHMORE ROAD           CUSTER          SD      57730
 764     6/16/2019                L00764    HT       129 HARMONY ST.                  BUFFALO         WY      82834
 765     5/19/2019                L00765    HT       1080 HWY 414                     MOUNTAIN VIEW   WY      82939
 766     6/16/2019                L00766    HT       1950 W ROOSEVELT HWY             SHELBY          MT      59474
 767     5/19/2019                L00767    HT       100 SOUTH 20TH STREET            WORLAND         WY      82401
 768     6/16/2019                L00768    HT       804 US HWY 2 WEST                GLASGOW         MT      59230
 769     5/19/2019                L00769    HT       1159 S. CENTRAL AVENUE           SIDNEY          MT      59270
 771     3/16/2019                L00771    HT       117 WEST 1ST AVENUE              PLENTYWOOD      MT      59254
 772     6/16/2019                L00772    HT       1005 W COULTER AVENUE            POWELL          WY      82435
 773     6/16/2019                L00773    HT       825 NE MAIN                      LEWISTOWN       MT      59457
 774     6/16/2019                L00774    HT       100 WASHINGTON STREET            LIVINGSTON      MT      59047
 775     6/16/2019                L00775    HT       31071 US HIGHWAY 2               LIBBY           MT      59923
 776     3/16/2019                 L00776   HT       925 NORTH 6THSTREET              GREYBULL        WY      82426
 786     6/16/2019                L00786    HT       801 N. BROADWAY ST.              RED OAK         IA      51566
 788     5/5/2019                 L00788    HT       200 COMMERCE DRIVE               COLUMBUS        WI      53925
 789     5/19/2019                L00789    HT       825 WEST FULTON STREET           WAUPACA         WI      54981
 790     6 16/2019                L007 0    HT       409 JUNCTIO AVENUE               STANLEY         WI      54768
 791     5/19/2019                L00791    HT       616 E US HWY 9                   FOREST CITY     IA      50436
 792     6/16/2019                L00792    HT       79 HOMETOWN DRIVE                TOMAHAWK        WI      54487
 793     5/5/2019                 L00793    HT       2050 HORICON STREET              MAYVILLE        WI      53050
 794     5/5/2019                 L00794    HT       814 13TH AVENUE SW               QUINCY          WA      98848
 795     6/16/2019                L00795    HT       1026 S. CHALLIS STREET           SALMON          ID      83467
 796     6/16/2019                L00796    HT       301 SOUTH MANTORVILLE            KASSON          MN      55944
                                                     AVENUE
 797     5/19/2019                L00797    HT       6475 U.S. HIGHWAY 93 SOUTH #15   WHITEFISH       MT      59937
 798     5/5/2019                 L00798    HT       1635 E. HIGHWAY 40               ROOSEVELT       UT      84066
 799     5/5/2019                 L00799    HT       440 W. MAIN STREET               TREMONTON       UT      84337
